Citation Nr: 1747386	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), cognitive disorder, and mood disorder.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

 INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968. 

This matter comes before the Board of Veterans Appeals on appeal from a May 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a February 2017 videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

The Board notes that the Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities. As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to re-characterize the PTSD claim as one for an acquired psychiatric disability, to include PTSD, mood disorder, and cognitive disorder.  

New evidence has been uploaded to the Veteran's electronic claims file subsequent to the issuance of the November 2013 Statement of the Case.  At the February 2017 Board hearing, the Veteran waived initial RO consideration of this new evidence on the record.  Accordingly, the Board may proceed with appellate review. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.





REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For service connection claims involving PTSD, in particular,  the elements are slightly more stringent.  The evidence must show: (1) medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence verifying that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2016).

The Veteran contends that he experiences PTSD as a result of traumas he witnessed during his military service.  Specifically, he cites the following three stressors as contributing to his PTSD: 1) lying near dead bodies while guarding planes during an expected mortar attack; 2) walking past a makeshift morgue and witnessing dead bodies on the way to the chow hall while at Tan Son Nhut Air Force Base; and 3) assisting in recovery efforts following a plane being shot down while in France.  

To date, these stressors have not been verified by credible supporting evidence, and the Veteran's lay statements, alone, are insufficient to establish the occurrence of the claimed in-service stressor because he was not engaged in combat with the enemy and his stressors are unrelated to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(2) and (3) (2016); see also 38 U.S.C.A. § 1154(b) (West 2014).  While stressor #1 above involved hiding from a potential mortar attack, there is nothing in the record to suggest that such a mortar attack occurred or that the Veteran ever experienced the threat of imminent death as a result thereof.  Moreover, this described stressor concentrates more on the Veteran's claims of witnessing dead bodies rather than fear of a threatened hostile military attack.  

To be accepted as a stressor for VA purposes, a veteran's statement must indicate, with as much specificity as possible, the time, place and details of the claimed stressor.  A generalized stressor statement will not be sufficient to support a claim for PTSD in a non-combat Veteran.  To date, none of the Veteran's claimed stressors have been verified as they are too general in nature to submit to the U.S. Army and Joint Services Records Research Center (JSRRC) and are insufficient to allow for a meaningful research of archival databases.  Upon remand, the Veteran is encouraged to submit additional information regarding the time, place, and details of his claimed stressor, to the fullest extent possible, to allow for a more meaningful search of archival records to substantiate his claims.  

Notwithstanding the preceding paragraphs, it appears that the Veteran's claims of Vietnam service, and at minimum, his reports of observing dead bodies, may be credible.  While the Veteran's service records do not include any indicia of Vietnam service, the Veteran's DD form 214 documents that he had 2 years and 19 days of foreign and/or sea service.  Under section 2 of his personnel records (foreign service), it shows three foreign service temporary duty (TDY) assignments for 39 days from October 5, 1965 to November 13, 1965; for 80 days beginning in March 1966; and for 95 days beginning in November 1967.  However, under section 17 (item continuation), it is also noted "foreign service" TDY of 153 days from November 1964 to March 1965.  Although these TDY's are listed under "foreign service," the exact locations are not identified.  In looking at his service treatment records, there are entries in December 1965 from Tachikawa, Japan; in April and June 1966 from Evreux (France); and in November 1967 from RAF Mildenhall (England).  

Although the National Personnel Records Center was unable to verify the Veteran's Vietnam service (see January 2015 correspondence), the Veteran has submitted an undated letter signed by United States Army Commanding General, W.C.W., thanking the Veteran for his service in South Vietnam.  The Veteran has alleged that stressor #2 above occurred in 1965 at the Tan Son Nhut Air Force Base, which was located near Saigon in South Vietnam.  Consequently, the Veteran's reported stressors, while unverified, may be consistent with the places, types, and circumstances of the veteran's service as set forth in his available service records.  38 C.F.R. § 3.303(a) (2016). 

Regarding stressor #3 above, the Veteran testified that it was cold so he believed the plane crash in France occurred in March. Since we do have confirmation from the service treatment records of where he was stationed and we know he went on TDY beginning in March 1966, it is reasonable to attempt to verify this stressor.

Regarding whether the Veteran has a confirmed diagnosis of PTSD, as required by 38 C.F.R. § 4.125, the Board notes that the Veteran's VA treatment records from May 2004 forward have consistently diagnosed the Veteran with PTSD as a result of his military experience and childhood/post-service civilian traumas.  However, the diagnosing VA clinicians have never attributed the Veteran's diagnosis of PTSD specifically to the claimed stressors raised in this appeal.  Moreover, the Veteran was afforded a VA examination in May 2010 at which time the VA examiner declined to assign a PTSD diagnosis.  The examiner determined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis as the Veteran could not give a reliable frequency of symptoms.  Additionally, the Clinical Administered PTSD scale was not significant for PTSD and the Veteran's Mississippi Scale for Combat-Related PTSD scores were below cutoff.  The VA examiner did, however, diagnose the Veteran with a cognitive and mood disorder, not otherwise specified, but failed to issue a nexus opinion as to whether these diagnoses were etiologically related to the Veteran's reports of witnessing dead bodies while in service.

With the above in mind, the Board holds that the May 2010 VA examination is inadequate for adjudication purposes.  The Board finds that an addendum medical opinion is required to obtain a nexus opinion as to whether the diagnosed cognitive and mood disorders are etiologically related to the Veteran's military service, in particular his reports of witnessing dead bodies in Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify a plane crash with fatalities in March or April 1966 at Evreux Air Base in France. 

2.  Contact the Veteran and request that he provide additional information regarding his alleged stressors.  Please advise the Veteran to be as specific as possible, such as providing names of or statements from corroborating witnesses, location of event(s), and dates.  The Veteran should be afforded a reasonable amount of time to respond.  

3.  Only AFTER attempting to verify the Veteran's stressors, then schedule the Veteran for a psychiatric examination.  For the purpose of providing the following opinions, the examiner is to assume that the Veteran's various reports of witnessing dead bodies while serving in Vietnam are credible.  

After review of the electronic claims file, including this remand, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the previously diagnosed cognitive and mood disorders began during or were otherwise related to the Veteran's military service.  

The examiner should indicate whether the Veteran meets the criteria for diagnosing PTSD.  If not, the examiner should reconcile this conclusion with the various VA treatment records of record showing a diagnosis of PTSD throughout the appeals period.  

4.  After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




